
	
		II
		112th CONGRESS
		2d Session
		S. 2134
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2012
			Mr. Blumenthal
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for
		  certain requirements relating to the retirement, adoption, care, and
		  recognition of military working dogs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Canine Members of the Armed Forces
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Each of the Armed Forces and other
			 Government agencies, including the Secret Service, the Central Intelligence
			 Agency, and the Transportation Security Administration, use military working
			 dogs (MWDs) in service to the country.
			(2)Since September
			 11, 2011, military working dogs have served in Iraq and Afghanistan and have
			 been trained in explosive detection, narcotic detection, sentry, patrol,
			 tracking, and other specific duties.
			(3)Military working
			 dogs, through their training, have prevented injuries and saved the lives of
			 thousands of United States citizens.
			(4)Military working
			 dogs perform critical and varied roles that go far beyond their current
			 designation as equipment.
			3.Retirement and
			 adoption of military working dogs
			(a)Retirement and
			 reclassification of military working dogsSection 2583 of title 10, United States
			 Code, is amended—
				(1)by redesignating
			 subsections (f) and (g) as subsections (h) and (i), respectively; and
				(2)by inserting after
			 subsection (e) the following new subsections:
					
						(f)Classification
				of military working dogsThe Secretary of Defense shall classify
				military working dogs as canine members of the armed forces. Such dogs shall
				not be classified as equipment.
						(g)Transfer of
				retired military working dogsIf the Secretary of the military department
				concerned determines that a military working dog should be retired, and no
				suitable adoption is available at the military facility where the dog is
				located, the Secretary may transfer the dog—
							(1)to the 341st
				Training Squadron; or
							(2)to another
				location for adoption under this
				section.
							.
				(b)Acceptance of
			 frequent traveler milesSection 2613(d) of such title is
			 amended—
				(1)in paragraph
			 (1)(B), by striking ; or and inserting a semicolon;
				(2)in paragraph (2),
			 by striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following new paragraph:
					
						(3)facilitating the adoption of a military
				working dog under section 2583 of this
				title.
						.
				4.Veterinary care
			 for retired military working dogs
			(a)Veterinary
			 care
				(1)In
			 generalChapter 50 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
					
						993.Military
				working dogs: veterinary care for retired military working dogs
							(a)In
				generalThe Secretary of Defense shall establish and maintain a
				system to provide for the veterinary care of retired military working
				dogs.
							(b)Eligible
				dogs(1)A
				retired military working dog eligible for veterinary care under this section is
				any military working dog adopted under section 2583 of this title.
								(2)The veterinary care provided a
				military working dog under this section shall be provided during the life of
				the dog beginning on the date on which the dog is adopted under such section
				2583.
								(c)Administration(1)The Secretary shall
				administer the system required by this section under a contract awarded by the
				Secretary for that purpose.
								(2)(A)The contract under this
				subsection shall be awarded to a private non-profit entity selected by the
				Secretary from among such entities submitting an application therefor that have
				such experience and expertise as the Secretary considers appropriate for
				purposes of this subsection.
									(B)An entity seeking the award of a
				contract under this subsection shall submit to the Secretary an application
				therefor in such form, and containing such information, as the Secretary shall
				require.
									(3)The term of any contract under this
				subsection shall be such duration as the Secretary shall specify.
								(d)Standards of
				care(1)The
				veterinary care provided under the system required by this section shall meet
				such standards as the Secretary shall establish and from time to time
				update.
								(2)The standards required by this
				subsection shall include the following:
									(A)Provisions regarding the types of care
				to be provided to retired military working dogs.
									(B)Provisions regarding the entities
				(including private veterinarians and entities) qualified to provide the
				care.
									(C)Provisions regarding the facilities,
				including military installations, government facilities, and private
				facilities, in which the care may be provided.
									(D)A requirement that complete histories
				be maintained on the health and use in research of retired military working
				dogs.
									(E)Such other matters as the Secretary
				considers appropriate.
									(3)The Secretary shall consult with the
				board of directors of the non-profit private entity awarded the contract under
				subsection (c) in establishing and updating standards of care under this
				subsection.
								(e)Coverage of
				costs(1)Except as provided in
				paragraph (2), any costs of operation and administration of the system required
				by this section, and of any veterinary care provided under the system, shall be
				covered by such combination of the following as the Secretary and the
				non-profit entity awarded the contract under subsection (c) jointly consider
				appropriate:
									(A)Contributions from the non-profit
				entity.
									(B)Payments for such care by owners or
				guardians of the retired military working dogs receiving such care.
									(C)Other appropriate non-Federal sources
				of funds.
									(2)Funds provided by the Federal
				Government—
									(A)may not be used—
										(i)to provide veterinary care under
				the system required by this section; or
										(ii)to pay for the normal operation of
				the non-profit entity awarded the contract under subsection (c); and
										(B)may be used to carry out the duties of
				the Secretary under subsections (a), (c), (d), and (f).
									(f)RegulationsThe
				Secretary shall prescribe regulations for the discharge of the requirements and
				authorities in this section, including regulations on the standards of care
				required by subsection
				(d).
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 50 of
			 such title is amended by adding at the end the following new item:
					
						
							993. Military working dogs: veterinary care for retired
				military working
				dogs.
						
						.
				(b)RegulationsThe
			 Secretary of Defense shall prescribe the regulations required by subsection (f)
			 of section 993 of title 10, United States Code (as added by subsection (a) of
			 this section), not later than 180 days after the date of the enactment of this
			 Act.
			5.Recognition of service
			 of military working dogsSection 1125 of title 10, United States
			 Code, is amended—
			(1)by inserting
			 (a) General
			 authority.— before The Secretary of
			 Defense; and
			(2)by adding at the
			 end the following new subsection:
				
					(b)Recognition of
				service of military working dogsThe Secretary of Defense shall create a
				decoration or other appropriate recognition to recognize military working dogs
				under the jurisdiction of the Secretary that are killed in action or perform an
				exceptionally meritorious or courageous act in service to the United
				States.
					.
			
